

EX-10.1
 
 
SUBLEASE AGREEMENT
 
 THIS SUBLEASE AGREEMENT (this “Sublease”) is made this 1st day of February,
2012, by and between Webroot Inc. (formerly known as Webroot Software, Inc.), a
Delaware corporation (the “Sublandlord”), and Avistar Communications
Corporation, a Delaware corporation (the “Subtenant”).  Sublandlord and
Subtenant are hereinafter sometimes collectively referred to as the “Parties.”
 
 
W I T N E S S E T H
 
 Sublandlord is party to that certain Lease Agreement, dated March 17, 2010
wherein Sublandlord, as tenant, has leased certain space as described below (the
“Premises”) from Crossroads Associates, a California general partnership, and
Clocktower Associates, a California general partnership (collectively,
“Landlord”) in the building located at 1855 South Grant Street, San Mateo,
California (the “Building”).  The document comprising the aforesaid Lease
Agreement is attached hereto as Exhibit A and is referred to herein as the
“Master Lease.”  Capitalized terms used and not otherwise defined herein shall
have the meaning given to such terms in the Master Lease.
 
 Landlord, Sublandlord and Subtenant are entering into a separate Consent to
Sublease (the “Consent to Sublease”), whereby Landlord shall acknowledge its
consent to the Sublease.  A copy of the Consent to Sublease is attached hereto
as Exhibit B.
 
 NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties hereto agree and covenant as follows:
 
1. TERM.  Sublandlord hereby subleases to Subtenant, and Subtenant hereby
subleases from Sublandlord, the Premises, for the term (the “Sublease Term”) of
this Sublease which shall commence on the later of: (i) May 1, 2012; or (ii) the
date on which a fully-executed Consent to Sublease has been delivered to
Sublandlord (the “Commencement Date”) and shall terminate on April 30,
2015.  Subtenant shall have no right to extend the Sublease Term or the term of
the Master Lease and shall have no right to exercise any extension rights
granted to Sublandlord, as Tenant, under the Master Lease.  It is Sublandlord’s
intention to  relocate out of the Premises on or before February 15, 2012 (the
“Early Access Date”), and Sublandlord agrees to allow Subtenant to enter the
Premises on and after the Early Access Date and prior to the Commencement Date
under all of the terms of the Master Lease, with the exception of paying rent,
for the purposes of installing voice and data connections and preparing the
Premises for occupancy.
 
2. PREMISES.  The Premises consists of approximately 13,384 rentable square feet
located on the 4th floor of the Building.  Subtenant shall have no right to
expand the size of the Premises by exercise of any expansion options or rights
of first refusal or rights of first offer contained in the Master
Lease.  Subtenant accepts the Premises and the Building containing the Premises
in their as-is, where-is condition, and accepts that the Premises were in good
condition at the time possession was taken, provided, however, that the
foregoing is not intended to limit Landlord’s repair and maintenance obligations
under the Master Lease, if any exist.  Further, Subtenant hereby agrees that if
Landlord requires the removal of any alterations or improvements made to the
Premises by Subtenant in accordance with the provisions of the Master Lease,
Subtenant shall remove the same and restore the Premises.
 
3. ACCESS TO PREMISES.  Subject to the terms and conditions of the Master Lease,
Subtenant shall have access to the Premises 24 hours per day, 7 days per week.
 
 
Page 1
 

--------------------------------------------------------------------------------

 
 
 
4. RENT.  Subject to Paragraph 5 below, this Sublease shall be considered a Full
Service lease.  Upon execution of this Sublease, Subtenant shall pay the sum of
$32,121.60 to Sublandlord as payment for the first full month of rent owed by
Subtenant to Sublandlord.  Subtenant shall pay to Sublandlord (i) $0.00 per
rentable square foot during the first two months of the Sublease Term, (ii)
$2.40 per rentable per square foot during the third through twelfth month of the
Sublease Term, (iii) $2.50 per rentable square foot during the thirteenth
through twenty fourth month of the Sublease Term and (iv) $2.60 per rentable
square foot during the twenty fifth through thirty sixth month of the Sublease
Term (the “Fixed Rent”) in monthly payments paid on the first day of each month
during the Sublease Term.  All Fixed Rent, additional rent and all other amounts
payable by Subtenant under this Sublease (collectively, “Rent”), shall
constitute and be collectible as rent under this Sublease, and shall be payable
to Sublandlord at its address as set forth herein, unless Sublandlord shall
otherwise so direct in writing.
 
5. ADDITIONAL RENT.  
 
For purposes of this Paragraph 5, the following terms shall have the meanings
set forth below: (i) “Base Operating Costs” shall mean Operating Costs payable
by Sublandlord for the Premises during the Base Year; (ii) “Base Year” shall
mean the calendar year 2012; (iii) “Operating Costs” shall mean the categories
of “Additional Rent” (as said term is described in the Master Lease) as
described in Paragraph 4D of the Master Lease; and (iv) “Subtenant’s Percentage
Share” shall mean 28.77% (calcaulated as 13,384 / 46,519 = .2877).


 (a)           Subtenant’s Additional Rent Obligations.  In addition to the
Fixed Rent payable pursuant to Paragraph 4 (Rent”) above, from and after the
expiration of the Base Year, for each calendar year of the Term, Subtenant, as
Additional Rent, shall pay Subtenant’s Percentage Share of the amount by which
Operating Costs payable by Sublandlord for the then-current calendar year exceed
Base Operating Costs.  Specifically, the Fixed Rent shall include all costs to
operate and maintain the Complex and Premises, except that Subtenant shall be
responsible for 28.77% of the Operating Costs over the Base Operating Costs.
Sublandlord shall give Subtenant written notice of Sublandlord’s estimate of the
amount of Additional Rent per month payable pursuant to this Paragraph 5 for
each calendar year after the Base Year promptly following Sublandlord’s receipt
of Landlord’s estimate of the Operating Costs payable under the Master Lease. 
Thereafter, the Additional Rent payable hereunder shall be determined and
adjusted in accordance with the procedures outlined below. Notwithstanding
anything else to the contrary, no Additional Rent shall be payable by Subtenant
for Base Operating Costs unless such Base Operating Costs exceed the Base
Operating Costs of the Base Year


(b)           Procedure.  The determination and adjustment of Additional Rent
contemplated above shall be made in accordance with the following procedures:


(1)           Upon receipt of a statement from Landlord specifying the estimated
Operating Costs to be charged to Sublandlord under the Master Lease with respect
to each calendar year, or as soon after receipt of such statement as
practicable, Sublandlord shall give Subtenant written notice of its estimate of
Additional Rent payable for the ensuing calendar year, which estimate shall be
prepared based on the estimate received from Landlord (as Landlord’s estimate
may change from time to time), together with a copy of the statement received
from Landlord.  On or before the first day of each month during each calendar
year, Subtenant shall pay to Sublandlord as Additional Rent one-twelfth (1/12th)
of such estimated amount together with the Fixed Rent; provided, that Subtenant
will have thirty (30) days from the first (1st) notice from Sublandlord of the
monthly installment payable hereunder in which to deliver such payment.


(2)            In the event Sublandlord’s notice is not given on or before
December of the calendar year preceding the calendar year for which
Sublandlord’s notice is applicable, as the case may be, then until the calendar
month after such notice is delivered by Sublandlord, Subtenant shall continue to
pay to Sublandlord monthly, during the ensuing calendar year, estimated payments
of Additional Rent equal to the amounts payable hereunder during the calendar
year just ended.  Upon receipt of any such post-December notice Subtenant shall
(i) commencing as of the date that is thirty (30) days following such notice,
and thereafter for the remainder of the calendar year, pay to Sublandlord
monthly such new estimated payments of Additional Rent and (ii) if the monthly
installment of the new estimate of such Additional Rent is greater than the
monthly installment of the estimate of Additional Rent for the previous calendar
year, pay to Sublandlord within thirty (30) days of the receipt of such notice
an amount equal to the difference of such monthly installment multiplied by the
number of full and partial calendar months of such year preceding the delivery
of such notice.
 
 
Page 2
 

--------------------------------------------------------------------------------

 
 
 
(3)           Within thirty (30) days after the receipt by Sublandlord of a
final statement of Operating Costs from Landlord with respect to each calendar
year, Sublandlord shall deliver to Subtenant a statement of the adjustment to be
made for the calendar year just ended, together with a copy of any corresponding
statement received by Sublandlord from Landlord.  If on the basis of such
statement Subtenant owes an amount that is less than the estimated payments of
Additional Rent actually made by Subtenant for the calendar year just ended,
Sublandlord shall credit such excess to the next payments of Rent coming due or,
if the term of this Sublease is about to expire, promptly refund such excess to
Subtenant.  If on the basis of such statement Subtenant owes an amount that is
more than the estimated payments of Additional Rent for the calendar year just
ended previously made by Subtenant, Subtenant shall pay the deficiency to
Sublandlord within thirty (30) days after delivery of the statement from
Sublandlord to Subtenant.
 
6. SECURITY DEPOSIT.  Upon execution of this Sublease, Subtenant shall deposit
the sum of $32,121.60 with Sublandlord as security for the full and faithful
performance by Subtenant of the terms and conditions of this
Sublease.  Sublandlord may, following the expiration of applicable cure or grace
periods, apply all or any part of the security deposit required herein to cure
any default of Subtenant under the terms and conditions of this Sublease or to
compensate Sublandlord for any loss or damage of Sublandlord which Sublandlord
may suffer by reason of Tenant’s default.  In the event of such application,
Subtenant must deposit with Sublandlord an amount equal to the amount of the
original security deposit minus the amount applied to cure Subtenant’s default
immediately on notice from Sublandlord of the nature and amount of such
application.  Sublandlord shall return the deposit to Subtenant, with any
interest as may be required by law in the jurisdiction in which the Premises is
located, minus any amounts deducted that have not been replaced by Subtenant
within a reasonable time, not to exceed thirty (30) days, of the surrender of
the Premises by Subtenant to Sublandlord
 
7. ASSIGNMENT; SUBLETTING.  Subtenant will not sublet the Premises, or any
portion thereof, or assign this Sublease in whole or in part, for collateral
purposes or otherwise, or permit use or occupancy of the Premises, or any
portion thereof, by any other person or entity without the prior written consent
of Sublandlord which consent may not be unreasonably withheld, it being
understood and agreed that Sublandlord shall consider a proposed sublease or
assignment by applying the terms and conditions for the same as set forth in the
Master Lease; and it is further understood and agreed that Sublandlord shall not
be deemed to have been unreasonable in the event that Landlord withholds its
consent to an assignment or sublease proposed by Subtenant.  Landlord’s consent
shall be required for any assignment or sublease proposed by Subtenant.
 
8. REFERENCE TO MASTER LEASE; SUBORDINATION.  This Sublease is expressly subject
and subordinate to all of the terms and conditions of the Master Lease, and all
of the terms, provisions and covenants as contained in the Master Lease are
incorporated herein by reference, except to the extent inconsistent with the
express terms of this Sublease (such as the rental amounts due under this
Sublease, which rental amounts are governed by the terms of this Sublease), and
except as otherwise expressly set forth herein.  Subtenant hereby covenants and
agrees to observe all of the terms, conditions and covenants imposed upon the
Tenant under the Master Lease and to perform all of the duties and obligations
imposed upon the Tenant thereunder and Sublandlord shall be empowered to enforce
said terms as if it were named as the “Landlord” in the Master Lease.  To the
extent any provision of this Sublease is inconsistent with any provisions of the
Master Lease, this Sublease shall govern and control with respect to the
relationship between Subtenant and Sublandlord; provided, however, this
Sublease’s silence on an issue which the Master Lease addresses shall not be
considered an inconsistency.  In the event the Master Lease shall terminate for
any reason, this Sublease shall also terminate.  Sublandlord shall not take any
action or fail to take any action in connection with the subleased Premises as a
result of which Subtenant would be in violation of any of the provisions of the
Master Lease.  Sublandlord shall not voluntarily terminate the Master Lease
except in accordance with the provisions thereof.
 
 
Page 3
 

--------------------------------------------------------------------------------

 
 
 
9. INDEMNIFICATION.  Subtenant hereby agrees to indemnify, defend and hold
Sublandlord and any of its guarantors harmless from and against any and all
costs, claims, actions, damages, demands, expenses (including reasonable
attorneys’ fees), injuries, judgments, liabilities, losses and suits, suffered,
sustained or incurred by Sublandlord in connection with or as a result of any
accident, act or omission, claim, hazard, injury, violation of any health,
zoning, fire, building or safety code, ordinance or regulation, death or damage
to person or property occurring in the Premises arising, directly or indirectly,
in whole or part, out of the business conducted by Subtenant (or any
subsubtenant or assignee of Subtenant) in the Premises, or the use or occupancy
of the Premises by Subtenant (or any subsubtenant or assignee), or arising,
directly or indirectly, in whole or in part, from any act or omission of
Subtenant (or any subsubtenant or assignee) or its licensees, servants, agents,
employees or contractors or the breach or default by Subtenant of any term,
provision, covenant, or condition contained in this Agreement or the Master
Lease which Subtenant, by virtue of its occupancy of the Premises or the
provisions of this Sublease, is obligated to perform; except to the extent the
damage is due to the gross negligence or willful misconduct of Sublandlord.
 
10. REPAIR AND MAINTENANCE; UTILITY COSTS; CHARGES.  Subtenant shall be
responsible for, and shall maintain the Premises and shall make all repairs
thereto and all maintenance thereof to keep the Premises in good order and
repair in accordance with the Master Lease.  Subtenant shall be responsible to
procure at its expense all permits and licenses pertaining to Subtenant’s use of
the Premises; and Subtenant shall comply with all rules and regulations
governing the use and occupancy of the Premises now existing or hereafter
promulgated by Landlord pursuant to the Master Lease.
 
Throughout the Sublease Term, Subtenant agrees to pay for all:
 
 
a) Charges by public or private utilities for telephone and data networking
equipment within the Premises; and, if Subtenant requires utility services not
required under the Master Lease to be provided by Landlord without charge,
charges for such additional utility usage within the Premises.
 
b) Any special services requested from time to time by Subtenant, and all sums
payable, if any, (without limitation) under the Master Lease for electricity
consumed in the Premises.
 
c) Any repairs and maintenance to the Premises in accordance with the Master
Lease.
 
d) Any charges accrued by Subtenant as a result of Subtenant’s HVAC use outside
of the Building’s normal operating hours, which charges shall be determined by
Landlord per the Master Lease.
 
The foregoing list is not intended to be exhaustive of Subtenant’s obligations
under this Sublease.
 
 
11. PAYMENT OF RENT; LATE CHARGES AND INTEREST.  Subtenant shall timely pay or
cause to be paid to Sublandlord the Rent payable under this Sublease in order
that Sublandlord may timely pay the Base Rent as Tenant to Landlord under the
Master Lease.  To the extent Subtenant has not made any payments due hereunder
within five (5) days after said amount is due, Subtenant shall pay to
Sublandlord late charges and interest per the terms of the Master Lease.  The
provisions of this section shall in no way relieve Subtenant of the obligation
to make all required payments when due, nor shall these provisions in any way
limit Sublandlord’s remedies under this Sublease. Sublandlord shall not do any
act that (i) constitutes a non-monetary default under the Master Lease, (ii)
causes the Master Lease to be terminated, (iii) causes Subtenant to become
liable for any damages, costs, claims, or penalties to Landlord, or (iv)
increase the basic monthly rent or other obligations of Subtenant as Tenant
under the Master Lease.  In the event Landlord provides Sublandlord a
termination notice as permitted under the Master Lease, Landlord agrees that a
copy of such notice shall also be delivered to Subtenant in conjunction with
delivery to Sublandlord or within three (3) business days thereafter.
 
 
Page 4
 

--------------------------------------------------------------------------------

 
 
 
12. USE; QUIET ENJOYMENT.  The Premises may be used and occupied solely for
general office purposes permitted by the Master Lease and for no other purpose
without the prior written consent of Sublandlord.  Subtenant agrees that the
Premises will not be used at any time for the storage or distribution of any
hazardous materials or substances, or for any other purpose which violates any
federal, state or local environmental statute, ordinance or
regulation.  Sublandlord makes no representation, express or implied, with
respect to the condition or fitness of the Premises for any particular purpose.
 
13. ALTERATIONS; IMPROVEMENTS. Subtenant will not make any alterations or
improvements to the Premises, or any portion thereof without: (i) the prior
written consent of Sublandlord in each instance being first obtained, which
consent may not be unreasonably withheld by Sublandlord, and (ii) complying with
the provisions of the Master Lease relating to alterations and
improvements.  Landlord’s prior written consent shall be obtained for any
alteration that requires Landlord’s consent under the Master Lease and
Sublandlord shall not be deemed to have been unreasonable if Landlord withholds
its consent.  Further, Sublandlord may withhold its consent if Landlord requires
the removal of such alteration prior to or after the expiration of the term of
the Master Lease unless Subtenant agrees to such removal as a condition of
Sublandlord’s consent.  Sublandlord shall be entitled to all of the rights
afforded Landlord under the Master Lease with respect to such alterations and
improvements without diminishing any of the rights of Landlord thereunder.
 
14. INSURANCE.  During the term of this Sublease, at Subtenant’s expense,
Subtenant agrees to maintain a policy of (i) commercial general liability
insurance with combined limits of $1,000,000 per occurance/$2,000,000 aggregate
for injuries to or death of persons and/or property damage occurring in, or
about the Premises or the Complex; (ii) fire and property damage insurance
insuring the personal property, inventory, trade fixtures and leasehold
improvements within the Premises for the full replacement value thereof.  The
proceeds from any of such policies shall be used for the repair or replacement
of such items so insured; and (iii) workers compensation insurance and any other
employee benefit insurance sufficient to comply with all applicable laws, if
any. Landlord and Sublandlord shall be named as additional insureds, as their
interests may appear.  Within ten (10) days after the date this Sublease has
been fully executed and delivered, Subtenant shall deliver to Sublandlord a
certificate of insurance evidencing the existence of such insurance.  At least
thirty (30) days before any insurance policy shall expire, Subtenant shall
deliver to Sublandlord replacement certificates of insurance together with
receipted bills therefore as aforesaid. All insurance shall be primary,
non-contributory and shall have a waiver of subrogation in favor of the
Sublandlord.
 
15. WAIVER OF CLAIMS.  Sublandlord and Subtenant hereby mutually release each
other from any and all liabilities for any loss or damage caused to their
respective property by casualty, even if such casualty shall be brought about by
the fault or negligence of Sublandlord or Subtenant, respectively, or any
persons claiming under them, provided, however, that said waivers do not
adversely affect the insurance coverages required to be maintained under the
Master Lease or this Sublease or otherwise maintained by a Party and any
additional costs for insurance waivers shall be paid by the Party for whose
benefit said waiver is obtained.
 
Notwithstanding anything herein to the contrary, Sublandlord and Subtenant each
hereby releases the other, and Subtenant hereby also releases Landlord, and
Landlord, by granting its consent to this Sublease, also hereby releases
Subtenant, from any and all liability or responsibility to the party granting
such release (a “Releasing Party”) and anyone claiming by, through or under the
Releasing Party by way of subrogation or otherwise, for loss or damage to the
property of the Releasing Party, even if the loss or damage shall have been
caused by the fault or negligence of the other party, or anyone for who such
party may be responsible, to the extent such loss or damages is covered by any
insurance policy required to be carried by Subtenant, Sublandlord, or Landlord,
pursuant to the terms of this Sublease or the Master Lease.
 
 
Page 5
 

--------------------------------------------------------------------------------

 
 
16. DEFAULT.  It shall be a default on the part of Subtenant under this Sublease
if (i) Subtenant shall fail to make timely payment of Rent hereunder, or (ii)
Subtenant shall fail to fulfill any of its other obligations, covenants and
agreements set forth herein or under the Master Lease.  Upon the occurrence of
an default, Sublandlord shall have all the rights and remedies with respect to
such default as are provided to Landlord under the Master Lease for default by
Tenant thereunder.  Sublandlord shall have the right, but shall not be
obligated, to cure any breach or default by Subtenant under this Sublease or the
Master Lease, and any and all costs incurred by Sublandlord in connection with
the curing of any such breach or default shall become due and payable to
Sublandlord within five (5) days after written demand to Subtenant therefore.
 
The right to enter any judgment for possession against Subtenant herein granted
may be exercised on behalf of any assignee of the Sublandlord in his, her or
their name and shall also be exercisable as often as there is default on the
part of the Subtenant and a resultant termination of this Lease, not being
exhausted by one or more exercises thereof.
 
17. SURRENDER.  Upon expiration of the Sublease Term, or if, at any time prior
to expiration of the Sublease Term, this Sublease shall be terminated as a
result of Subtenant’s default hereunder or otherwise, Subtenant shall
immediately quit and surrender up to Sublandlord possession of the Premises, in
a broom-clean condition and in good order and repair, ordinary wear and tear
excepted, and Subtenant shall remove all of its personal property therefore,
subject to the terms of the Master Lease, including, without limitation,
Paragraph 8 thereof.  If such removal shall injure or damage the Premises,
Subtenant, at its expense, agrees to make repairs needed as a result of the
installation and subsequent removal in good and workmanlike fashion.  All
alterations, additions and improvements made by or on behalf of Subtenant, and
not otherwise removed by Subtenant, shall at Sublandlord’s election become
Sublandlord’s property without compensation, allowance or credit to Subtenant.
Subtenant agrees to indemnify and save Sublandlord harmless from and against any
and all loss, cost, expense or liability (including reasonable attorneys’ fees)
resulting from the failure of, or the delay by, Subtenant in surrendering the
premises on or before the expiration date, including, without limitation, any
claims made by Landlord or any succeeding Subtenant due to, or arising from,
such failure or delay.
 
18. BROKERAGE COMMISSION.  Upon execution of this Sublease, Sublandlord shall be
obligated to pay a brokerage commission to Subtenant’s broker, CT/BT Commercial,
equal to $1.50 per rentable square foot, which shall be payable (i) 50% on the
date of execution of this Sublease, and (ii) 50% upon Subtenant’s occupancy of
the Premises.
 
19. PARKING.  During the term, Subtenant shall be entitled to its pro rata share
of Sublandlord’s parking allotment at no additional charge.
 
20. SIGNAGE.                      Sublandlord and Subtenant shall reasonably
work together to determine the lobby signage options available under the Master
Lease or any other applicable law, rule or regulation.  Sublandlord shall permit
Subtenant to install mutually agreeable signage to be determined in the ground
floor lobby, as well as the elevator lobby area of the Premises, subject to any
requirements and limitations under the Master Lease, including any required
approvals from Landlord.
 
 
Page 6
 

--------------------------------------------------------------------------------

 
 
 
21. FURNITURE, FIXTURES & EQUIPMENT.  Subtenant shall have access to all office
and conference room furniture, workstations, chairs and tables located within
the Premises for Subtenant’s exclusive use throughout the Sublease Term at no
additional cost.  Attached hereto as Exhibit C, and incorporated herein by this
reference, is a list of all such furniture, fixtures and equipment that
Subtenant has a right to use (“Included FF&E”).  Any item not included in
Exhibit C shall remain the property of Sublandlord and Subtenant shall have no
rights with respect thereto.  For the avoidance of doubt, Subtenant shall not
have access to any projectors, televisions, phones or other related
equipment.  Subtenant shall be responsible for all damage or loss to any of the
Included FF&E, ordinary wear and tear excepted.  Subtenant reserves the right to
remove and reconfigure cubicles and will be responsible for the restoration of
any removal or reconfiguration of said cubicles at the expiration or earlier
termination of this Sublease.
 
22. NOTICES.  Any notice required or permitted to be given by either party to
the other pursuant to this Sublease (a Notice) shall be in writing, addressed to
the party at the following address(es):
 
If to Sublandlord:
Webroot Inc.
385 Interlocken Crescent, Suite 800
Broomfield, CO 80021
Attn:  Legal Department


If to Subtenant:
Avistar Communications Corporation
1855 S. Grant Street, 4th Floor
San Mateo, CA  94402
Attn: Deb Laudo, Manager, HR & Administrative Services
 
All such Notices shall be deemed to have been given when delivered and receipted
by the party to whom addressed, in the case of personal delivery, or three (3)
days after the day so mailed or one (1) day after delivery to the overnight
delivery service.  Either party may, by notice as aforesaid, designate a
different address or addresses for Notices intended for it.
 
 
23. MISCELLANEOUS.
 
a)   This Sublease constitutes the entire agreement of the Parties relative to
the subject matter hereof, and all prior negotiations, conversations,
representations, agreements and understandings are specifically merged herein
and superseded hereby.  This Sublease may be modified only by a written
instrument executed by the Parties hereto.  This Sublease is the result of the
prior negotiations, conversations, representations, agreements and
understandings of the Parties and is to be construed as the jointly prepared
product of the Parties.
 
b) The terms and provisions of this Sublease shall inure to the benefit of and
be binding upon the Parties and their respective successors, representatives and
assigns (subject to the provisions of this Sublease).
 
c) The guarantors of the Master Lease (if any) shall be considered third party
beneficiaries of this Sublease to the extent their interests may be affected by
a breach of this Sublease.
 
 
d) Time is of the essence of this Sublease.
 
e) This Sublease shall be construed in accordance with and governed by the laws
of the State of California.
 
f) The paragraph headings used in this Sublease have been inserted for
convenience and reference only and should not be construed to limit or restrict
the terms and provisions, covenants and conditions hereof.
 
 
Page 7
 

--------------------------------------------------------------------------------

 
 
 
g) If any term or provision of this Sublease or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Sublease, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and each remaining term and
provision of this Sublease shall be valid and be enforced to the fullest extent
permitted by law.
 
h) Whenever any provision of this Sublease requires the consent or approval of
Sublandlord, Sublandlord shall not be deemed to unreasonably withhold its
consent or approval if the prior consent or approval of Landlord is required
under the Master Lease and Sublandlord is unable to obtain such consent or
approval of Landlord without the acceptance by Sublandlord of additional
liabilities or obligations or the payment of money by Sublandlord.
 
i) Any and all indemnifications and obligations of Subtenant and Sublandlord
pursuant to this Sublease, including, but not limited to, those described in
this Sublease, to the extent such obligations arise, commence, are created or
occur during the Sublease Term, shall survive the termination of this Sublease.
 
j) All payments of Rent and other amounts due under this Sublease shall be made
by Subtenant without offset or other deduction.
 
k) Subtenant shall not, under any circumstances, have the power to subject the
Premises to any mechanics’ or materialmen’s liens or other liens of any kind.
 
l) Subtenant represents and warrants to Sublandlord that, except as set forth in
Paragraph 18 of this Sublease, no person, company or partnership, is entitled to
any real estate commission, finder’s fees or the like from Subtenant arising out
of this Sublease, or based on any agreement or understanding with
Subtenant.  Subtenant hereby agrees to indemnify, defend and hold Sublandlord
harmless from any liability, cost and expense, including, but not limited to,
reasonable attorneys fees, which may result from a breach of this warranty by
Subtenant.
 
m) Within ten (10) days after Landlord or Sublandlord makes such a request,
Subtenant shall deliver a written estoppel certificate, to the requesting party
or its lender, it being intended that any such certificate delivered pursuant
hereto may be relied upon by any party which may acquire an interest in the
Premises.
 
n) Subtenant agrees to permit Landlord and Sublandlord, and their respective
agents or other representatives, without abatement of Rent, after reasonable
prior notice, to enter into and upon the Premises at all reasonable times for
the purpose of examining the same, provided, however, that in no event shall
Landlord or Sublandlord or their agents or representatives interfere with the
conduct of Subtenant’s business at the Premises.  Subtenant shall have the right
to require such inspectors to provide proper identification.
 
 
 
 


 
 


 
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 

Page 8
 
 

--------------------------------------------------------------------------------

 

 
    IN WITNESS WHEREOF, the parties have executed this Sublease as of the date
set forth above.
 
 

  SUBLANDLORD:     Webroot Inc.       
By:
/s/John Post      Name:  John Post      Its: VP, Finance          

  SUBTENANT     Avistar Communications Corporation   
 
By:
/s/Elias MurrayMetzger      Name:  Elias MurrayMetzger      Its:  CFO          

 
 
Page 9
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
Master Lease
 


 
(See attached.)
 
 
Page 10
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
Consent to Sublease
 
 (See attached.)
 

Page 11
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT C
 
Included FF&E
 
 (See attached.)
 
 
Page 12
 
 

--------------------------------------------------------------------------------

 


4th Floor Inventory List
 
 
Conference Room Tables: 3
 
Conference Room Chairs: 29
 
Desk Chairs: 70
 
Visitor Chairs: 85
 
Number of Offices: 11
 
Number of Cubicles: 61
 